 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     OU VERN SAETEURN
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                         Case No.: 2:18-cr-244 TLN
12
                    Plaintiff,
13
     vs.                                               STIPULATION AND [PROPOSED] ORDER
14                                                     CONTINUING STATUS CONFERENCE
     OU VERN SAETEURN,                                 AND EXCLUDING TIME UNDER THE
15                                                     SPEEDY TRIAL ACT
16                  Defendant.
                                                       Date:       October 17, 2019
17                                                     Time:       9:30 a.m.
                                                       Court:      Hon. Troy L. Nunley
18

19

20

21

22
            This matter is presently set for a status conference on September 12, 2019. The case
23

24   involves allegations defendant participated in controlled substance violations, including

25   possession of several firearms. Ou Saeteurn’s brother, A Vern Saeteurn, is charged in a separate
26   related case (2:18-cr-212 TLN) with similar controlled substance charges.
27
     ORDER CONTINUING STATUS
28   CONFERENCE
 1          Defense counsel requests that Ou Saeteurn’s matter be continued for further status
 2
     conference to October 17, 2019. Counsel for Ou Saeteurn and A Saeteurn recently held a joint
 3
     meeting with the assigned prosecutor regarding proposed modifications to previously-provided
 4
     plea agreements. As to Ou Vern Saeteurn, the government appears to have agreed to one of the
 5

 6   defense’s suggested modifications. The present continuance is therefore requested to allow

 7   defense counsel to consider a forthcoming revised resolution proposal, to continue researching
 8
     the implications of the revised plea agreement upon the potential sentence under the recently-
 9
     enacted First Step Act, and to otherwise prepare defendant’s case. The government does not
10
     oppose the request.
11

12          Given the need for further preparation time, defense counsel requests that time be

13   excluded for the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
14
     seq., for the period of September 12, 2019 to October 17, 2019, inclusive, pursuant to 18 U.S.C.
15
     § 3161(h)(7)(A), and (B) (iv) [Local Code T-4] because it results from a continuance granted by
16
     the Court at Defendant’s request on the basis that the ends of justice served by taking such action
17

18   outweigh the best interest of the public and the Defendant in a speedy trial.

19          Nothing in this stipulation and order shall preclude a finding that other provisions of the
20
     Speedy Trial Act dictate that additional time periods are excludable from the period within which
21
     a trial must commence.
22
     ///
23

24   ///

25   ///
26
     ///
27
     ORDER CONTINUING STATUS
28   CONFERENCE
 1          Assistant U.S. Attorney Vincenza Rabenn has reviewed this proposed order and
 2
     authorized Todd Leras via email to sign it on her behalf.
 3

 4
     DATED: September 9, 2019
 5
                                                          By     /s/ Todd D. Leras for
 6                                                               VINCENZA RABENN
                                                                 Assistant United States Attorney
 7
     DATED: September 9, 2019
 8
                                                          By     /s/ Todd D. Leras
 9                                                               TODD D. LERAS
                                                                 Attorney for Defendant
10                                                               OU VERN SAETEURN
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
 1                                                ORDER
 2
            BASED ON THE REPRESENTATIONS AND STIPULATION OF THE PARTIES, it is
 3
     hereby ordered that the status conference in this matter, scheduled for September 12, 2019, is
 4
     vacated. A new status conference is scheduled for October 17, 2019, at 9:30 a.m. The Court
 5

 6   further finds, based on the representations of the parties and Defendant’s request, that the ends of

 7   justice served by granting the continuance outweigh the best interests of the public and the
 8
     defendant in a speedy trial. Time shall be excluded under the Speedy Trial Act, 18 U.S.C. §
 9
     3161(h)(7)(B)(iv) and Local Code T-4, to allow necessary attorney preparation taking into
10
     consideration the exercise of due diligence for the period from September 12, 2019, up to and
11

12   including October 17, 2019.

13          IT IS SO ORDERED.
14
     DATED: September 10, 2019
15

16

17
                                                       HONORABLE TROY L. NUNLEY
18                                                     UNITED STATES DISTRICT JUDGE

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
